    Case 4:16-cr-40020-JPG Document 96 Filed 05/21/21 Page 1 of 2 Page ID #725




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                        Case No. 16-cr-40020-JPG

 TROY A. SMITH,

                Defendant.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Troy A. Smith’s pro se motion (Doc. 95) for

reconsideration of the Court’s March 30, 2021, order (Doc. 94) denying his request for compassionate

release pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239

(2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Doc. 71). He also asks the Court for an evidentiary

hearing. The Court denied Smith’s motion for compassionate release on the grounds that, although

there may have been extraordinary and compelling reasons supporting release—Smith’s health and

vulnerability to COVID-19—those reasons did not warrant immediate release in light of the factors in

18 U.S.C. § 3553(a), including the continuing danger Smith posed to the safety of others in the

community notwithstanding his health condition. It did, however, recommend that the BOP give

Smith priority for the COVID-19 vaccine, and it later found out that Smith had been fully vaccinated

before entry of the Court’s order. The Court further pointed out that it did not have jurisdiction to

entertain Smith’s motion for placement on home confinement.

       Smith now asks the Court to reconsider its decision to deny compassionate release. He argues

that consideration of the § 3553(a) factors at his sentencing did not adequately anticipate or account for

the COVID-19 pandemic, and that his health has deteriorated since his sentencing in part because he

contracted COVID-19 and now requires a wheelchair and breathing apparatus. He suggests his

sentencing was problematic because it punished him for far larger amounts of drugs than he was
    Case 4:16-cr-40020-JPG Document 96 Filed 05/21/21 Page 2 of 2 Page ID #726




actually responsible for. He further cites his father’s ill health and his mentally challenged brother’s

need for care. He suggests immediate release to supervised release with a condition of home detention

would be appropriate.

       Although not mentioned specifically in the Federal Rules of Criminal Procedures, motions for

reconsiderations in criminal cases are proper and, if filed within the appeal period, will defer the

running of that period until the motion is resolved. United States v. Rollins, 607 F.3d 500, 502 (7th

Cir. 2010) (citing United States v. Ibarra, 502 U.S. 1, 6 (1991); United States v. Dieter, 429 U.S. 6, 8

n.3 (1976); United States v. Healy, 376 U.S. 75, 77-80 (1964)). Such a motion may be appropriate

where the Court “has misapprehended the issues, where a significant change in the law has occurred,

or where significant new facts have been discovered.” United States v. Hicks, No. 18-CR-227, 2021

WL 1663556, at *2 (E.D. Wis. Apr. 28, 2021) (citing United States v. Redmond, No. 3:14-cr-30109-

NJR, 2020 WL 7342712, at *1 (S.D. Ill. Dec. 14, 2020)). This rule allows district courts the

opportunity to correct their own alleged errors before burdening a court of appeals with correcting

them. Dieter, 429 U.S. at 8; Healy, 376 U.S. at 80; Rollins, 607 F.3d at 502.

       Smith has pointed to no misunderstanding or error in the Court’s exercise of its discretion to

deny him compassionate release or to any material change in facts since that decision. He merely

disagrees with the Court’s ultimate conclusion, but has pointed to nothing that amounts to an abuse of

discretion. Therefore, the Court DENIES Smith’s motion for reconsideration (Doc. 95). The Court

encourages him, though, to re-apply to the warden of his institution for compassionate release again

should there be a significant deterioration in his health in the future.

IT IS SO ORDERED.
DATED: May 21, 2021

                                                          s/ J. Phil Gilbert
                                                          J. PHIL GILBERT
                                                          DISTRICT JUDGE

                                                      2
